DETAILED ACTION
This is an office action on the merits in response to the communication filed on 2/2/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1, 8 and 15 are amended.  Claims 3, 10 and 17 are canceled.  Claims 1, 2, 4-9, 11-16 and 18-20 are pending and are considered in this office action.

Response to Arguments/Comments
103 Rejection
	Applicant’s argument is moot in light of a new art and new grounds due to amended claims.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-9, 12-16 & 19-20 are rejected under 35 U.S.C 103 as being obvious over Duranske et al. (US10929936B1; hereinafter, “Duranske”) in view of Bentov et al. (US20190156301A1; hereinafter “Bentov”) in view of Zhou et al. (WO2019246626A1;hereinafter: “Zhou”), and further in view of Bose et al. (WO2021158169A1; hereinafter: “Bose”).
With respect to claim 1, 8 & 15
Duranske teaches the limitations of:
receiving, [by a trusted execution environment (TEE)], a first sharing request from a first institution, wherein the first sharing request comprises a user identifier of a first user and first anti-money laundering (AML) risk information of the first user; receiving, [by the TEE], a second sharing request from a second institution, wherein the second sharing request comprises a user identifier of a second user and second AML risk information of the second user; (col.3 ln54-ln67,  Pattern type component 112 may be configured to identify pattern types of the monetary transaction flow patterns indicated in the alerts. The pattern types may refer to techniques in which entities may act to conceal the source of illegally gotten money. The pattern types may be determined based on the alert information and/or other information. By way of non-limiting illustration, the pattern types may be determined based on matching the monetary transactions that contribute to the monetary transaction flow patterns to the type of transactions associated with individual pattern types. In some implementations, the alert information may indicate the pattern types, e.g., the pattern types may be indicated in the received AML alert; see also ;

in response to that the user identifier of the first user is the same as the user identifier of the second user, combining, [by the TEE], the first AML risk information and the second AML risk information for the user identifier (see claim 1, identify, by a pattern type component, pattern types of the monetary transaction flow patterns, including identifying a first pattern type of the first monetary transaction flow pattern;


sending, [by the TEE], the combined first AML risk information and second AML risk information to the first institution and the second institution (see col.17 ln62 – col.18 ln3, if the weighted risk score for evaluating a monetary transaction flow pattern indicated in a given alert meets and/or exceeds a threshold value, the suspicions of the alert may be validated. This validation may be communicated to an authority and/or other entity so that appropriate further steps may be conducted by the proper authority or entity.)

Duranske doesn’t explicitly disclose, but Bentov teaches:
by the Trusted Execution Environment (TEE) ([0009], Each of at least a subset of the one or more processing devices of the processing platform comprises a trusted execution environment, such as a secure enclave. The processing platform is further configured to release from the trusted execution environment of a given one of the one or more processing devices of the processing platform a first blockchain transaction on the first blockchain-based cryptocurrency system, and to condition release of a second blockchain transaction relating to the first blockchain transaction on receipt of at least a specified threshold amount of evidence of confirmation of the first blockchain transaction on the first blockchain-based cryptocurrency system.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Duranske with the teaching of Bentov as they relate to a system/method of managing financial transaction.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination 

Duranske in view of Bentov do not explicitly disclosed, but Zhou teaches: the user identifier of the first user comprises a first digest value obtained through performing a hash calculation on one or more pieces of information of the first user, and wherein the user identity of the second user comprises a second digest value obtained through performing the hash calculation on one or more pieces of information of the second user ([00129], A user may have a real identity (ID) that is verified by a verifying entity 1901, such as a bank or other authoritative entity, as described elsewhere herein. The verifying entity 1901 may hash the user’s ID data to generate hashed ID data 1903, and store the hashed ID data on each of (i) an external database 1919 that is not on a blockchain which contains the master identifier 1911……).

Duranske in view of Bentov in view of Zhou do not explicitly disclose, but Bose teaches:
Determining, [by the TEE], whether the user identifier of the first user is same as the user identifier of the second user based on:
Determining that the first sharing request comprises the first AML risk information and the second sharing request comprises the second AML risk information (see at least [0057], It is recognized in the present disclosure that making available and/or sharing between financial institutions 120 of certain 
and Determining whether the user identifier of the first user and the user identifier of the second user matches based on the first digest value and the second digest value (see at least [0057], In such an example, a first financial institution 120b who receives a digital asset deposit request from the first user 110 (who is not an existing customer of the first financial institution 120b) may, using a known hashing algorithm (e.g., SHA-256), hash the identity information of the first user 110 and use such hashed customer identity information to perform the abbreviated or shortened new customer intake process (e.g., by using the hashed customer identity information to search for a matching hashed customer identity information in or on the customer information sharing network 108 and/or distributed ledger 104; or to check with other financial institutions 120 using the hashed customer identity information…)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Duranske/Bentov/Zhou with the teaching of Bose as they relate to a system/method of managing digital assets using distributed ledger.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Duranske offers the embodiment of the utilizing one or more cryptographic methods of provenance tracking.  One of ordinary skill in the art at the time the invention was made would have recognized the methods of validating/monitoring anti-money laundering alerts as disclosed by Duranske to the methods of matching of digest value between financial institutions as taught by Bose for the predicated result for an improved and secured systems of transferring digital assets.

With respect to claim 2, 9 & 16
the user identifier of the first user comprises an account registered by the first user at the first institution or assigned to the first user by the first institution in response to an operation initiated by the first user at the first institution, and wherein the user identifier of the second user comprises an account registered by the second user at the second institution or assigned to the second user by the first institution in response to an operation initiated by the second user at the first institution (see col.4 ln5- ln18, The many-to-one type monetary transaction flow pattern may refer to money laundering cases where individual transactions and/or series of transactions have one or more common points of origin and a common beneficiary. For example, multiple common points of origin may be sending money to a common beneficiary. The multiple common points of origin may be acting in concert to conceal the illegal nature of money being sent to the common beneficiary. The common point of origin may refer to one or more of region of origin, an originating financial account, an originating institution, and/or other point of origin. The region may be a location. The region may include the extended spatial location, according to some implementations.)


With respect to claim 5, 12 & 19
The combination of Duranske, Bentov, Zhou and Bose teaches the limitations of claim 4 and 11 respectively.  Bentov further teaches: the TEE is deployed with a smart contract ([0038], A given blockchain in some embodiments can comprise or be otherwise associated with one or more smart contract programs. Such a smart contract program of a blockchain may itself comprise multiple separate programs; [0046], The real-time cryptocurrency exchange platform 104 includes a trusted execution environment. More particularly, the real-time cryptocurrency exchange platform 104 comprises a processor 120 that includes a trusted execution environment in the form of a secure enclave 121. Each of 

Duranske further teaches:
wherein [the smart contract] is configured to receive at least two sharing requests from at least two institutions (col.3 ln54-ln67,  Pattern type component 112 may be configured to identify pattern types of the monetary transaction flow patterns indicated in the alerts. The pattern types may refer to techniques in which entities may act to conceal the source of illegally gotten money. The pattern types may be determined based on the alert information and/or other information. By way of non-limiting illustration, the pattern types may be determined based on matching the monetary transactions that contribute to the monetary transaction flow patterns to the type of transactions associated with individual pattern types. In some implementations, the alert information may indicate the pattern types, e.g., the pattern types may be indicated in the received AML alert; see also col.4 ln1-4, the pattern types may include one or more of a many-to-one type, a receiving velocity type, a low chargeback type, a sales volume mismatch type, and/or other types; see also col.4 ln5 – 18,  The many-to-one type monetary transaction flow pattern may refer to money laundering cases where individual transactions and/or series of transactions have one or more common points of origin and a common beneficiary. For example, multiple common points of origin may be sending money to a common beneficiary. The multiple common points of origin may be acting in concert to conceal the illegal nature of money being sent to the common beneficiary. The common point of origin may refer to one or more of region of origin, an originating financial account, an originating institution, and/or other point of origin.)
	At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of DURANSKE by adding or substituting the feature of a smart contract as taught and/or suggested by Bentov, with a reasonable expectation of success of arriving at 

With respect to claim 6, 13 & 20
The combination of Duranske, Bentov, Zhou and Bose teaches the limitations of claim 1, 8 and 15 respectively.  Duranske further teaches: verifying, [by the TEE], an identity of the first institution and an identity of the second institution (see col.16 ln63 – col.17 ln4, if a social media source indicates that a business entity sending and/or receiving money does not have a listed address, website, phone number, and/or other identification information, this may be indicative of the business entity may be a fraud and used specifically for the concealment of money. A risk score may be assigned to that identification information that may convey relatively more risk than other extra-transactional information (e.g., by assigning it a relatively higher risk score.)

Bentov teaches: by the Trusted Execution Environment (TEE) ([0009], Each of at least a subset of the one or more processing devices of the processing platform comprises a trusted execution environment, such as a secure enclave. The processing platform is further configured to release from the trusted execution environment of a given one of the one or more processing devices of the processing platform a first blockchain transaction on the first blockchain-based cryptocurrency system, and to condition release of a second blockchain transaction relating to the first blockchain transaction on receipt of at least a specified threshold amount of evidence of confirmation of the first blockchain transaction on the first blockchain-based cryptocurrency system.)

With respect to claim 7 & 14
sending, by the TEE, a proof [of the combined first AML risk information and second AML risk information] to a blockchain (see [0078-0079] & [0046])

Duranske further teaches: combined first AML risk information and second AML risk information (see claim 1, evaluate, by an evaluation component, the extra-transactional information included in the sources in accordance with the indicated significance of the sources to validate or disprove the suspicions of the monetary transaction flow patterns indicated in the alerts, the indicated significance of the sources conveying weights applied to the sources in determining whether to validate or disprove the suspicions, such that evaluating the extra-transactional information included in the sources of the first source list comprises:...... (iii) aggregating the first risk score weighted by the first weight with the second risk score weighted by the second weight, into an aggregated risk score; and…..)



Claims 4, 11 & 18 are rejected under 35 U.S.C 103 as being obvious over Duranske et al. (US10929936B1; hereinafter, “Duranske”) in view of Bentov et al. (US20190156301A1; hereinafter “Bentov”) in view of Zhou et al. (WO2019246626A1;hereinafter: “Zhou”) in view of Bose et al. (WO2021158169A1; hereinafter: “Bose”), and further in view of Cervenka et al. (US20200167773A1;hereinafter “Cervenka”).
With respect to claim 4, 11 & 18
The combination of Duranske, Bentov, Zhou and Bose teaches the limitations of claim 1, 8 and 15 respectively.  The combination does not explicitly disclose, but Cervenka teaches: the first sharing request comprises a signature of the first institution, and the second sharing request comprises a signature of the second institution ([0140], The data may also include transaction identifiers that can be used to search 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Duranske/Bentov/Zhou/Bose with the teaching of Cervenka as they relate to a system/method of using real-time blockchain decentralized networks.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Bentov offers the embodiment of real-time cryptocurrency exchange using decentralized networks.  One of ordinary skill in the art at the time the invention was made would have recognized the methods of real-time cryptocurrency exchange using decentralized networks as disclosed by Bentov to the systems of facilitating real-time settlement of transactions between users of different pool accounts as taught by Cervenka for the predicated result of improved systems of a computer network-based platform having data security features for processing transactions.

Conclusion
THIS ACTION IS MADE FINAL, necessitated by amendment.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YIN Y CHOI/ Examiner, Art Unit 3685                                                                                                                                                           2/6/2022
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        /NEHA PATEL/